Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, drawn to an in-vitro system for evaluating a therapeutic response, classified in C12M 25/14.
II. Claims 4-6, drawn to a method for preparing an in-vitro system, classified in C12M 23/02
III. Claim 7, drawn to a method for evaluating a therapeutic response to a candidate therapeutic agent, classified in G01N 33/5091.
IV. Claim 8, drawn to a method for identifying a candidate therapeutic agent as a candidate for an anti-cancer drug, classified in C12N 2503/02.
V. Claims 9-17, drawn to a method for diagnosing tumorigenic cells in a subject, classified in C12N 5/0693.
VI. Claims 18-24, drawn to method of treating/ameliorating the effects of a cancer in a subject, classified in G01N 33/5011.


The inventions are independent or distinct, each from the other because:


Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, Invention I can differ materially from Invention II because the multicellular aggregates in Invention I can be formed before introduction into the basement membrane extract.  Invention II requires a centrifugation step in order to form the multicellular aggregates in a basement membrane extract.  Invention I can involve the multicellular aggregates being formed first and then being manually mixed in a container with a basement membrane extract.

Inventions III and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, inventions I and III can differ materially in their function and structure.  Invention I can be used to study the interaction of cells without a candidate agent, while Invention III requires the presence of a candidate agent.  Invention III requires providing a candidate therapeutic agent, evaluating the response of cells, and can be carried out in another system besides the one present in Invention I.
IV and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, Inventions I and IV differ materially, functionally, and structurally.  Invention I can be used to study the interaction of cells without a candidate agent, while Invention IV requires the presence of an anti-cancer candidate agent.  Invention IV requires providing an anti-cancer candidate therapeutic agent, evaluating the response of cells, and can be carried out in another system besides Invention I.

Inventions V and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, Inventions I and V differ materially, functionally, and structurally.  For example, the system of Invention I can be used to study the interactions of non-cancerous cells while Invention V is used specifically to identify the present of tumorigenic cells.  The method of Invention V can be carried out using a different system than Invention I.





Inventions II and IV are directed to related methods involving an in-vitro culture system. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct functionally, materially.  Invention II encompasses a method of making an in-vitro system; the system in invention II does not necessarily have to be used with the method of evaluating a therapeutic response to an anti-cancer candidate therapeutic agent.  The method of Invention IV can use a system that was not made by Invention II.  For 

Inventions II and V are directed to related methods involving an in-vitro culture system. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct functionally and materially.  Invention II encompasses a method of making an in-vitro system; the system in invention II does not necessarily have to be used to diagnose the presence of a tumor.  Invention II can be used to evaluate non-tumor cells.  The method of Invention V can use a system that was not made by Invention II.  For example, Invention V can use an in vitro system in which the cells are first aggregated and then later combined with a basement member extract to form a 3D extracellular membrane.  

Inventions II and VI are directed to related methods involving an in-vitro culture system. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct functionally and .  

Inventions III and IV are directed to related methods for evaluating therapeutic agents in an in-vitro system. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are materially different and have different functions.  Invention III involves evaluating therapeutic response to a particular agent and does not have to be an anti-cancer drug as required in Invention IV.  Unlike Invention III, Invention IV requires that the migratory capabilities and/or increased cell death be monitored specifically to determine efficacy.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.



III and V are directed to related methods of culturing cells. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed differ materially and functionally.  Invention III evaluates the therapeutic response of an agent; Invention V does not require the testing of a therapeutic agent.  Invention V is an assay to indicate the presence of tumorigenic cells; Invention III does not necessarily have to be used to detect cancer/tumorigenic cells.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


Inventions III and VI are directed to related methods of culturing cells. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed differ materially and functionally.  Invention III evaluates the therapeutic response of an agent; Invention VI does not test an agent.  Invention VI requires determining the presence of tumorigenic cells and administration of therapy which is not required by Invention III.  Invention III can just involve an in-vitro assay to study cellular response to an agent.  Furthermore, the inventions as claimed do not 

Inventions IV and V are directed to related methods of culturing cancer cells. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct materially and functionally.  Invention IV requires the evaluation of anti-cancer agents; this is not required in Invention V.  Invention V only requires the identification of tumorigenic cells which is not a requirement of Invention IV.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions IV and VI are directed to related methods of culturing cancer cells. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed differ materially and functionally.  For example, Invention IV involves the assessment of anti-cancer drugs which is not a requirement of Invention VI.  Unlike Invention IV, Invention VI requires that the presence of tumorigenic .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


Inventions V and VI are directed to related methods of culturing tumorigenic cells. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions differ materially and functionally.  For example, Invention V only diagnoses the presence of tumorigenic cells if the multicellular aggregate breaches the layer of basement membrane in the 3D matrix.  Invention VI does not require that the tumorigenic cells be identified in this manner.  Invention VI requires the administration of an agent to a patient if tumorigenic cells are identified.  However, Invention V does not require administration of a tumorigenic agent.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

This application contains claims directed to the following patentably distinct species
Species 1  Cancer type.  This species election applies to the instant set of claims and any subsequent set of claims
1. carcinoma cells
2. breast cells
The species are independent or distinct because each cell type comes from a different region in the body and differs in structure. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 9 and 18 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Because these types of cancer cells are from distinct regions of the body and have distinct structural and genetic differences, the searches for both cell types would not be coextensive.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025.  The examiner can normally be reached on M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632